 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 1 of 6 Page ID #138




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM A. WHITE, # 13888-084,              )
                                            )
                    Plaintiff,              )
                                            )
       vs.                                  )      Case No. 20-cv-751-NJR
                                            )
FEDERAL BUREAU OF PRISONS, and              )
DANIEL SPROUL,                              )
                                            )
                    Defendants.             )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff William White’s “Motion to Alter or

Amend Judgment Pursuant to Fed. R. Civ. P. 59(e)” filed January 14, 2021 (Doc. 11). White

is a federal inmate currently confined at United States Penitentiary-Marion (“Marion”).

For the reasons set forth below, White’s Motion is DENIED.

       This action involved alleged ongoing denial of psychiatric care while at Marion.

He sued the Bureau of Prisons (“BOP”) and Sproul in his official capacity as Warden of

Marion, seeking only injunctive relief.

       On December 21, 2020, the Court dismissed White’s Complaint (Doc. 1) without

prejudice and directed him to file an Amended Complaint no later than January 21, 2021.

(Doc. 10). Specifically, the Court found that his claim for violation of the Eighth

Amendment could not be brought against the BOP and Sproul in his official capacity, and

that White had failed to adequately plead his Administrative Procedures Act (“APA”)

claim. (Id.).

                                           1
 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 2 of 6 Page ID #139




       Rather than file an amended complaint, White chose to pursue the present Motion.

Given that no judgment has been entered, a motion to alter or amend the judgment is

inappropriate. The Court will treat this as a motion to reconsider under Federal Rule of

Civil Procedure 54(b), however, which allows revision of any order adjudicating fewer

than all the claims at any time before the entry of judgment adjudicating all the claims

and the rights and liabilities of all the parties. While motions to reconsider are permitted,

they are disfavored, serving “a limited function: to correct manifest errors of law or fact

or to present newly discovered evidence.” Conditioned Ocular Enhancement, Inc. v.

Bonaventura, 458 F.Supp.2d 704, 707 (N.D.Ill.2006) (quoting Caisse Nationale de Credit

Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.1996)). A manifest error of law or

fact occurs when a district court “has patently misunderstood a party, or has made a

decision outside the adversarial issues presented to the Court by the parties, or has made

an error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). However, “[r]econsideration is not an appropriate

forum for rehashing previously rejected arguments.” Caisse Nationale, 90 F.3d at 1270.

       White’s motion fails to demonstrate any legal or factual error that would warrant

alteration or amendment of the Order dismissing his Complaint.

       Regarding his claim labeled “Common Law Constitutional Violation of US Const

Amend VIII,” White argues that the Court misconstrued this as a claim under Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971), when in fact it is a “federal common law”

claim under Ex parte Young, 209 U.S. 123 (1908). He draws the distinction because he is

seeking injunctive relief rather than damages.

                                             2
 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 3 of 6 Page ID #140




         First, Young did not create a type of claim. Instead, it created a doctrine that allows

a claimant to avoid dismissal based on sovereign immunity if he seeks injunctive relief.

Ray v. Atl. Richfield Co., 435 U.S. 151, 157 n. 6 (1978). To the extent it was applicable to suits

against federal parties, it has been superseded (at least in large part) by the APA’s waiver

of sovereign immunity for prospective relief in 5 U.S.C. § 702. See E.E.O.C. v. Peabody W.

Coal Co., 610 F.3d 1070, 1086 (9th Cir. 2010).

         Second, White is mistaken that the request for injunctive relief by itself takes his

claim out of the realm of Bivens. As the Seventh Circuit noted, injunctive relief may be

sought in a Bivens claim. Glaus v. Anderson, 408 F.3d 382, 389 (7th Cir. 2005). The fact that

it may not be sought against the BOP and the warden in his official capacity is a separate

issue.

         White is correct that there remain certain circumstances where suit to enjoin

federal agencies and officers from unconstitutional actions is appropriate. See Armstrong

v. Exceptional Child Ctr., Inc., 575 U.S. 320, 327 (2015). This implicitly requires adequate

pleading of an underlying unconstitutional action. See White v. Sloop, 772 F. App’x 334,

337 (7th Cir. 2019) (“White failed to state a First Amendment claim against Sloop and

True, assuming one is cognizable, so he also could not have stated a claim against the

BOP for maintaining the policy at issue.”).

         White has failed to adequately state an underlying Eighth Amendment deliberate

indifference claim required to support his request for injunctive relief. White alleges that

he was diagnosed by a Dr. Ostrov and a Dr. Samuels with Post-Traumatic Stress Disorder

(“PTSD”). (Doc. 1, p. 19). After reading Dr. Samuels’s report, White went to sick call on

                                                 3
 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 4 of 6 Page ID #141




at least three occasions (August 2019, November 2019 and January 2020) seeking “proper

diagnosis and treatment of the underlying physical brain injury”. (Id.). He states he was

told it would take up to three weeks to see a doctor, and that “medical staff” including a

physicians’ assistant Hughes, refused to provide such diagnosis or treatment. (Id., pp. 20-

21).

       White adequately alleges that he has an objectively serious medical condition:

PTSD. The basis of the claim is failure to diagnosis and treat a different condition,

however—an “underlying physical brain injury” that he speculates also exists. He does

not allege that he was denied treatment for the PTSD. Accordingly, White has failed to

make a claim for deliberate indifference and dismissing the Complaint without prejudice

was not an error.

       There was also no error in the finding that White failed to adequately state an APA

claim. The APA allows judicial review of the actions by federal agencies only over “final

agency action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704;

Abbs v. Sullivan, 963 F.2d 918, 925–26 (7th Cir. 1992).

       Here, the alleged failure to diagnose or treat White’s speculated injury is not “final

agency action for which there is no other adequate remedy in a court.” Two conditions

must be satisfied for agency action to be “final.” “First, the action must mark the

‘consummation’ of the agency’s decisionmaking process—it must not be of a merely

tentative or interlocutory nature. And second, the action must be one by which rights or

obligations have been determined, or from which legal consequences will flow[.]” Bennett

v. Spear, 520 U.S. 154, 177–78 (1997). White fails to allege any facts from which the Court

                                              4
 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 5 of 6 Page ID #142




could infer an agency decision-making process was involved in his alleged denial of

healthcare services. He cites no regulations, policies, or other agency actions. The entirety

of the Complaint’s allegations applicable to the APA are the bare assertion that the BOP

and Sproul violated the APA by “unreasonably denying [him] medical diagnosis and

treatment for the injuries underlying [his] psychological symptoms, by engaging in

medical practice, and, by violating US Const Amend VIII[.]” Contrary to White’s citation

to Webster v. Doe, 486 U.S. 592 (1988), an alleged constitutional violation by agency action

does not automatically violate the APA. Webster discussed the distinction between the

two: that an agency act may be precluded from judicial review under the APA but still

cognizable as a constitutional claim. See Franklin v. Massachusetts, 505 U.S. 788, 801 (1992)

(citing Webster). Without more, this simply fails to adequately state a claim under the

APA.

       Accordingly, the ““Motion to Alter or Amend Judgment Pursuant to Fed. R. Civ.

P. 59(e)” (Doc. 11) is DENIED. If White wishes to proceed with this case, he must file a

First Amended Complaint on or before September 13, 2021. Should he fail to file his First

Amended Complaint within the allotted time or consistent with the Court’s instructions,

the entire case shall be dismissed with prejudice for failure to comply with a court order

and/or for failure to prosecute his claims. Fed. R. App. P. 41(b). See generally Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638

                                             5
 Case 3:20-cv-00751-NJR Document 12 Filed 08/11/21 Page 6 of 6 Page ID #143




n. 1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original

Complaint. Thus, the First Amended Complaint must stand on its own, without reference

to any previous pleading, and he must re-file any exhibits he wishes the Court to consider

along with the First Amended Complaint. The First Amended Complaint is subject to

review pursuant to 28 U.S.C. § 1915A.

       Finally, White is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 11, 2021

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                              6
